Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 03/02/2022, are accepted and do not introduce new matter. 
Claims 1-18 are pending; claims 6-18 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claims 1, 7 and 13 disclose “an opening” on the second end of the housing twice; once in line 3 and again in the second-to-last line. This is considered double inclusion, which renders the claim indefinite because it is unclear if the second end comprising one or more than one opening. For examination purposes, Examiner will interpret the second end as having only one opening. This interpretation is in view of disclosure. Examiner advices Applicant to amend the second opening as “said opening”. 
Claims 2-6 are indefinite for depending on claim 1. 
Claims 8-12 are indefinite for depending on claim 7. 
Claims 14-18 are indefinite for depending on claim 13. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. 2001/0032890) in view of Orth (U.S. 2017/0320086).
Regarding claim 1, Stephens teaches a sprinkler protector (10), comprising: a housing (body 17) including a first end (defined at upper opening 20) and a second end (defined at 
a sprinkler head (27); 
a riser (26) coupled to the sprinkler head (as seen in Fig 2); and 
at least a portion of a sprinkler pipe (28) coupled to the riser and extending perpendicular to the riser (as seen in Fig 2, the lower opening 21 receives sprinkler head 27, rise 26 and pipe 28, which is perpendicular to the riser, as claimed); and 
wherein the second end includes said opening (second end includes lower opening 21) configured such that the sprinkler head may be coupled to a sprinkler pipe (as seen in Fig 2, the sprinkler head 27 is connected to the sprinkler pipe 28 via riser 26 at the second end). 
However, Stephens does not teach the sprinkler protector comprising a removable lid for coupling to the first end of the housing, the lid configured to enable for access to the sprinkler head upon the lid being removed, the lid including an opening to expose at least a portion of the sprinkler head while the lid is coupled to the first end of the housing. 
Orth teaches a sprinkler protector (10) comprising a removable lid (30) for coupling to a first end of the housing (upper end of housing 20), the lid configured to enable for access to the sprinkler head upon the lid being removed (as seen in Figs 1-5, the lid 30 is configured to be removed in order to gain access to the sprinkler 40), the lid including an opening (33) to expose at least a portion of the sprinkler head while the lid is coupled to the first end of the housing (as seen in Fig 3, the opening 33 allows for the sprinkler head 42 to be exposed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stephens to incorporate the 
Regarding claim 3, Stephens and Orth teach the sprinkler protector of claim 1, wherein the opening of the lid is adjustable (the lid has tearing-facilitating sections 36 to adjust the size of the opening 33 to accommodate sprinkler heads of different sizes, as disclosed in Par 0049 of Orth).  
Regarding claim 4, Stephens and Orth teach the sprinkler protector of claim 1, wherein the housing comprises at least one of plastic and metal (housing 10 of Stephens is made out of high impact plastic, see Par 0021).  
Regarding claim 5, Stephens and Orth teach the sprinkler protector of claim 1, wherein a surface of a first portion (25) of the housing is thicker than a surface of another portion (12) of the housing (as seen in Fig 2 of Stephens, the overall diameter of portion 25 is thicker than the overall diameter of portion 12 due to the shape of the housing, thus reading on claim language).  

Regarding claim 7, Stephens teaches a sprinkler protector (10), comprising: 
a housing (body 17) including a first end (defined at upper opening 20) and a second end (defined at lower opening 21) opposite the first end (as seen in Fig 2), the second end of the housing comprising an opening (lower opening 21) configured to receive a sprinkler head (27) and a riser (26) coupled to the sprinkler head (as seen in Fig 2), wherein the housing is configured such that at least a portion of a sprinkler pipe (28) coupled to the riser is positioned 
wherein the second end includes said opening (second end includes lower opening 21) configured such that the sprinkler head may be coupled to a sprinkler pipe (as seen in Fig 2, the sprinkler head 27 is connected to the sprinkler pipe 28 via riser 26 at the second end). 
However, Stephens does not teach the sprinkler protector having a removable lid for coupling to the first end of the housing, the lid configured to enable for access to the sprinkler head upon the lid being removed, the lid including an opening to expose at least a portion of the sprinkler head while the lid is coupled to the first end of the housing; 
Orth teaches a sprinkler protector (10) comprising a removable lid (30) for coupling to a first end of the housing (upper end of housing 20), the lid configured to enable for access to the sprinkler head upon the lid being removed (as seen in Figs 1-5, the lid 30 is configured to be removed in order to gain access to the sprinkler 40), the lid including an opening (33) to expose at least a portion of the sprinkler head while the lid is coupled to the first end of the housing (as seen in Fig 3, the opening 33 allows for the sprinkler head 42 to be exposed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stephens to incorporate the teachings of Orth to provide the sprinkler protector with a removable lid at the upper end to protect the sprinkler assembly from dirt, root damage, and other harsh environment conditions (as disclosed in Par 0042 of Orth).
claim 10, Stephens and Orth teach the sprinkler protector of claim 7, wherein the opening of the lid is adjustable (the lid has tearing-facilitating sections 36 to adjust the size of the opening 33 to accommodate sprinkler heads of different sizes, as disclosed in Par 0049 of Orth).  
Regarding claim 11, Stephens and Orth teach the sprinkler protector of claim 7, wherein the housing comprises at least one of plastic and metal (housing 10 of Stephens is made out of high impact plastic, see Par 0021).  
Regarding claim 12, Stephens and Orth teach the sprinkler protector of claim 7, wherein a surface of a first portion (25) of the housing is thicker than a surface of another portion (12) of the housing (as seen in Fig 2 of Stephens, the overall diameter of portion 25 is thicker than the overall diameter of portion 12 due to the shape of the housing, thus reading on claim language).  

Regarding claim 13, Stephens teaches a sprinkler protector (10), comprising: 
a housing (body 17) including a first end (defined at upper opening 20) and a second end (defined at lower opening 21) opposite the first end (as seen in Fig 2), the second end of the housing comprising an opening (lower opening 21) configured to receive a sprinkler head (27) and a riser (26) coupled to the sprinkler head (as seen in Fig 2), the housing comprising at least one recess (42) at the second end (as seen in Fig 3, recess 42 is defined at the second end) and configured to receive at least a portion of a sprinkler pipe (28) coupled to the riser (recess 42 receives sprinkler pipe 28, as claimed); 
said opening (second end includes lower opening 21) configured such that the sprinkler head may be coupled to a sprinkler pipe (as seen in Fig 2, the sprinkler head 27 is connected to the sprinkler pipe 28 via riser 26 at the second end).  
However, Stephens does not teach the sprinkler protector comprising a removable lid for coupling to the first end of the housing, the lid configured to enable for access to the sprinkler head upon the lid being removed, the lid including an opening to expose at least a portion of the sprinkler head while the lid is coupled to the first end of the housing.  
Orth teaches a sprinkler protector (10) comprising a removable lid (30) for coupling to a first end of the housing (upper end of housing 20), the lid configured to enable for access to the sprinkler head upon the lid being removed (as seen in Figs 1-5, the lid 30 is configured to be removed in order to gain access to the sprinkler 40), the lid including an opening (33) to expose at least a portion of the sprinkler head while the lid is coupled to the first end of the housing (as seen in Fig 3, the opening 33 allows for the sprinkler head 42 to be exposed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stephens to incorporate the teachings of Orth to provide the sprinkler protector with a removable lid at the upper end to protect the sprinkler assembly from dirt, root damage, and other harsh environment conditions (as disclosed in Par 0042 of Orth).
Regarding claim 16, Stephens and Orth teach the sprinkler protector of claim 13, wherein the opening of the lid is adjustable (the lid has tearing-facilitating sections 36 to adjust the size of the opening 33 to accommodate sprinkler heads of different sizes, as disclosed in Par 0049 of Orth).  
claim 17, Stephens and Orth teach the sprinkler protector of claim 13, wherein the housing comprises at least one of plastic and metal (housing 10 of Stephens is made out of high impact plastic, see Par 0021).  
Regarding claim 18, Stephens and Orth teach the sprinkler protector of claim 13, wherein a surface of a first portion (25) of the housing is thicker than a surface of another portion (12) of the housing (as seen in Fig 2 of Stephens, the overall diameter of portion 25 is thicker than the overall diameter of portion 12 due to the shape of the housing, thus reading on claim language).  

Claims 2, 6, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. 2001/0032890) in view of Orth (U.S. 2017/0320086); further in view of Selway (U.S. 5,253,952).
Regarding claim 2, Stephens and Orth teach the sprinkler protector of claim 1. However, they do not teach the housing including one or more rib-like structures on a surface thereof.  
Selway teaches a protector for an in-ground sprinkler wherein housing (74) includes one or more rib-like structures (99) on a surface thereof (as seen in Figs 1 and 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stephens to incorporate the teachings of Selway to provide rib-like structures on the surface of the housing in order to have a visual indication of the depth at which the sprinkler housing has been placed and to verify the sprinkler has been placed at the correct orientation (as disclosed in col 7, lines 30-39 of Selway).
claim 6, Stephens, Orth and Selway teach the sprinkler protector of claim 2, wherein the one or more rib-like structures comprises a plurality of ribs (there are more than one rib 99 as taught by Selway) on an exterior surface of the housing (as seen in Figs 1-2 of Selway), each rib of the plurality of ribs axially spaced from one another and extending circumferentially around the exterior surface of the housing (the ribs 99 are axially spaced from one another, i.e. they are defined along the length of the housing, one on top of another; and the extend circumferentially around the exterior of the housing, as seen in Figs 1-2).  

Regarding claim 8, Stephens and Orth teach the sprinkler protector of claim 7. However, they do not teach the housing including one or more rib-like structures on a surface thereof.  
Selway teaches a protector for an in-ground sprinkler wherein housing (74) includes one or more rib-like structures (99) on a surface thereof (as seen in Figs 1 and 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stephens to incorporate the teachings of Selway to provide rib-like structures on the surface of the housing in order to have a visual indication of the depth at which the sprinkler housing has been placed and to verify the sprinkler has been placed at the correct orientation (as disclosed in col 7, lines 30-39 of Selway).
Regarding claim 9, Stephens, Orth and Selway teach the sprinkler protector of claim 8, wherein the one or more rib-like structures comprises a plurality of ribs (there are more than one rib 99 as taught by Selway) on an exterior surface of the housing (as seen in Figs 1-2 of Selway), each rib of the plurality of ribs axially spaced from one another and extending circumferentially around the exterior surface of the housing (the ribs 99 are axially spaced from 

Regarding claim 14, Stephens and Orth teach the sprinkler protector of claim 13. However, they do not teach the housing including one or more rib-like structures on a surface thereof.  
Selway teaches a protector for an in-ground sprinkler wherein housing (74) includes one or more rib-like structures (99) on a surface thereof (as seen in Figs 1 and 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stephens to incorporate the teachings of Selway to provide rib-like structures on the surface of the housing in order to have a visual indication of the depth at which the sprinkler housing has been placed and to verify the sprinkler has been placed at the correct orientation (as disclosed in col 7, lines 30-39 of Selway).
Regarding claim 15, Stephens, Orth and Selway teach the sprinkler protector of claim 14, wherein the one or more rib-like structures comprises a plurality of ribs (there are more than one rib 99 as taught by Selway) on an exterior surface of the housing (as seen in Figs 1-2 of Selway), each rib of the plurality of ribs axially spaced from one another and extending circumferentially around the exterior surface of the housing (the ribs 99 are axially spaced from one another, i.e. they are defined along the length of the housing, one on top of another; and the extend circumferentially around the exterior of the housing, as seen in Figs 1-2).    

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 03/02/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/             Primary Examiner, Art Unit 3752